DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2019 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a) as being anticipated by Park et al. (US 2020/0064442).
Regarding claim 1, Park discloses a sensor axis adjustment system that adjusts a sensor axis of an external environment sensor in a vehicle in which the external environment sensor that detects an external environment is attached to a vehicle body (Abstract; e.g., A system for aiming a radar sensor angle which adjusts an angle of the radar sensor mounted on a vehicle entering an inspection line), the sensor axis adjustment system comprising:

a position and direction calculation unit that calculates an attachment position of the external environment sensor (Fig. 3 radar sensor 20) and a direction of the sensor axis (paragraphs [0015]-[0016]; e.g., a centering unit configured to adjust a position of the vehicle by a driving roller based on a reference inspection position of the radar sensor, an array antenna configured to measure a propagation intensity of a radar signal transmitted from the radar sensor through a plurality of antennas and to detect a radar center value);
a normal posture calculation unit that calculates a normal posture of the adjustment target with respect to the vehicle body on the basis of a calculation result of the position and direction calculation unit (paragraph [0064], [0069]; e.g., the centering unit 30 calculates a skew angle of the vehicle by extracting a virtual center line from a vehicle image area photographed through the vision sensor 32 and comparing the virtual center line with a reference line of the reference inspection position); and
a movement unit that moves at least one of the adjustment target and the vehicle body so that a posture of the adjustment target with respect to the vehicle body becomes the normal posture (Claim 7; paragraph [0021]; e.g., a robot control unit configured to move the array antenna to an inspection position through a posture control of the robot) and (paragraph [0022]; e.g., align the center of the array antenna horizontally with respect to the center of the cover through posture control of the robot). 
Regarding claim 1, Park discloses the sensor axis adjustment system according to claim 1, wherein the normal posture calculation unit calculates the normal posture so that a surface of the adjustment target becomes orthogonal to a normal sensor axis that connects a longest target detection point of the external environment sensor and the attachment position (paragraphs [0070], [0074]).
Regarding claim 3, Park discloses a sensor axis adjustment method of adjusting a sensor axis of an external environment sensor in a vehicle in which the external environment sensor that detects an external environment is attached to a vehicle body (Abstract; e.g., A system for aiming a radar sensor angle which adjusts an angle of the radar sensor mounted on a vehicle entering an inspection line), the sensor axis adjustment method comprising:
calculating an attachment position of the external environment sensor and a direction of the sensor axis (paragraphs [0015]-[0016]; e.g., a centering unit configured to adjust a position of the vehicle by a driving roller based on a reference inspection position of the radar sensor, an array antenna configured to measure a propagation intensity of a radar signal transmitted from the radar sensor through a plurality of antennas and to detect a radar center value);
calculating a normal posture of an adjustment target of the sensor axis with respect to the vehicle body on the basis of the attachment position and the direction of the sensor axis which are calculated (paragraph [0064], [0069]; e.g., the centering unit 30 calculates a skew angle of the vehicle by extracting a virtual center line from a vehicle image area photographed through the vision sensor 32 and comparing the virtual center line with a reference line of the reference inspection position);
moving at least one of the adjustment target and the vehicle body so that a posture of the adjustment target with respect to the vehicle body becomes the normal posture (Claim 7; paragraph [0021]; e.g., a robot control unit configured to move the array antenna to an inspection position through a posture control of the robot) and (paragraph [0022]; e.g., align the center of the array antenna horizontally with respect to the center of the cover through posture control of the robot); and
adjusting a direction of the sensor axis by using the adjustment target (paragraph [0064]; e.g., the adjustment of the sensor angle can be adjusted by a software method of setting an offset according to the sensor correction value).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115.  The examiner can normally be reached on Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648